             Case 1-20-41470-cec              Doc 14-1        Filed 06/17/20         Entered 06/17/20 14:07:23


                                                     Notice Recipients
District/Off: 0207−1                       User: admin                           Date Created: 06/17/2020
Case: 1−20−41470−cec                       Form ID: 318DF7                       Total: 14


Recipients of Notice of Electronic Filing:
tr          Lori Lapin Jones         ljones@jonespllc.com
aty         Pat B Pitchayan         pat@pitchayanlaw.com
                                                                                                                   TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Mohammad A Morshed             469 Crescent St        FL 1        Brooklyn, NY 11208
smg         NYS Department of Taxation & Finance            Bankruptcy Unit          PO Box 5300       Albany, NY 12205
smg         NYC Department of Finance           345 Adams Street          Office of Legal Affairs     Brooklyn, NY 11201−3719
smg         NYS Unemployment Insurance             Attn: Insolvency Unit        Bldg. #12, Room 256        Albany, NY 12240
smg         Office of the United States Trustee       Eastern District of NY (Brooklyn Office)        U.S. Federal Office
            Building        201 Varick Street, Suite 1006        New York, NY 10014
9811724     Chase        PO Box 15123          Wilmington, DE 19850
9811725     Great American Insurance Company            233 Broadway          Suite 1800        New York, NY 10007
9811726     HSBC          PO Box 4657         Carol Stream, IL 60197
9811727     Macy's        PO Box 8058          Mason, OH 45040
9811728     NEWREZ C/O PHH MORTGAGE SERVICE                       PO BOX 5452           Mount Laurel, NJ 08054
9811729     TJ Max         PO Box 530949          Atlanta, GA 30353
9811730     Tofael Chowdhury          469 CRESCENT ST             Brooklyn, NY 11208
                                                                                                                  TOTAL: 12
